Citation Nr: 1223087	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee torn medial meniscus.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, by the Waco, Texas RO, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for a low back disorder and service connection for left knee torn medial meniscus; that rating action also denied service connection for a right leg and left leg condition, claimed as secondary to the low back disorder.  

In his substantive appeal (VA Form 9), received in May 2009, the Veteran requested a hearing before the Board.  The veteran was scheduled for such a hearing on March 17, 2011.  He was provided notice of the hearing in February 2011.  He failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2011).  

(The issues of entitlement to service connection for a low back disorder a left knee disorder, and left leg disorder are addressed in the remand that follows the decision below.)  




FINDINGS OF FACT

1.  By a rating action in September 2005, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder and left knee torn medial meniscus; the Veteran did not appeal.  

2.  The evidence associated with the claims file subsequent to the September 2005 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a low back disorder and a left knee disorder.  

3.  The Veteran does not have a right leg disorder.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, which denied service connection for a low back disorder and a left knee disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the September 2005 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a low back disorder and a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

3.  The Veteran does not have a right leg disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  In a claim to reopen, the notice must include reference to the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2008 and June 2008 from the RO to the Veteran which were issued prior to the RO decision in July 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the right leg issue decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.   

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations with respect to the right leg issue.  Neither the Veteran nor his representative has contended that any evidence relative to this issue is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of a right leg disorder; and, the Veteran has provided no information regarding the claimed disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

III.  Background

The Veteran entered active duty in June 2001.  The service treatment records (STRs) show that the Veteran was seen in the emergency room in February 2003 for complaints of back pain; it was noted that the Veteran was lifting weights doing a snatch-and-grab maneuver and apparently experienced some pain in his back, right down the lumbar area bilaterally.  The assessment was back strain.  On March 4, 2003, the Veteran was seen with a history of twisting his left knee when playing basketball the previous day.  The assessment was left knee strain, rule out meniscus tear.  A magnetic resonance imaging (MRI) of the left knee, performed in April 2003, revealed large medial meniscus tear, moderate joint effusion, and tendonopathy in the medial collateral ligaments.  A treatment report, dated in May 2003, indicates that the Veteran was seen for complaints of back and knee pain.  In July 2003, the Veteran was seen for complaints of left knee pain; the assessment was chronic knee strain.  On the occasion of the separation examination in December 2003, the Veteran reported a history of low back pain and torn medial meniscus; he stated that his back and left knee prevented him from working comfortably.  The assessment was recurrent low back pain and left knee pain due to torn medial meniscus, status post injury to the left knee.  The STRs are negative for any complaints, findings or diagnoses of a right leg disorder.  

The Veteran's initial claim for service connection for a left torn medial meniscus and a low back disorder (VA Form 21-526) was received in May 2005.  

By a rating action of September 2005, the RO denied the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus and a low back disorder; that decision was based on a finding that, while there was a record of treatment in service for a left knee torn medial meniscus and a low back disorder, no permanent residual or chronic disability was shown by the STRs or evidence following service.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

In a statement in support of claim (VA Form 21-4138), dated in May 2008, the Veteran sought to reopen his claim of entitlement to service connection for a left knee disorder and a low back disorder.  In another statement, dated in May 2008, the Veteran indicated that he was seeking to establish service connection for a bilateral leg condition, secondary to back and left knee disorders.  

Submitted in support of the Veteran's claim were VA progress notes dated from June 2008 to July 2008.  An MRI of the lumbar spine, dated in June 2008, indicated that the Veteran was referred for the study because of a clinical history of back pain with radiation to the left leg.  The study revealed a circumferential disc bulge at L3-L4, indenting the thecal sac; the thecal sac was mildly flattened secondary to the disc bulge.  Bilateral neural foramina were patent.  The report showed mild central canal stenosis at L4-L5 secondary to circumferential disc bulge and broad based central and right paracentral disc protrusion.  Circumferential disc bulge was present at L5-S1, along with extrusion of a large disc fragment.  There was also mild to moderate central stenosis; disc extrusion displaces thecal sac and left S1 nerve root.  A July 2008 progress note indicated that the NCV/EMG study of the left lumbosacral paraspinal area and lower extremities revealed evidence of left lower lumbosacral radiculopathy, most probably at S1 level.  

Received in October 2009 were additional VA progress notes dated from May 2008 through July 2008.  During a clinical visit on May 6, 2008, the Veteran complained of low back pain and left knee pain; he stated that the knee locks up and "pops" all the time.  The treatment report noted a history of a left knee injury in 2002 and a low back injury in 2003.  The impression was lumbago and left knee pain.  On May 9, 2008, the Veteran was seen for complaints of severe back pain with radiation into the left leg.  The assessment was back pain with lumbar radiculopathy.  The Veteran was seen for a neurosurgical consultation in July 2008; at that time, he indicated that he continued to experience back pain and discomfort on and off since his in-service injury in 2003.  The Veteran indicated that, about a year and a half ago, the pain began to radiate down into his left leg, not too severely at first and was not related to any activity.  However, about 2.5 months earlier, he had severe pain in his lower back radiating down to his left buttock and all the way down the leg was tingling in his feet and toes.  Predominantly, his big toe on the left foot.  Following a physical evaluation, the pertinent diagnoses were degenerative disc disease, herniated L5 disc with left L5 and S1 radiculopathy, and chronic back pain secondary to degenerative disc disease.  

IV.  Analysis--Claims to Reopen

As noted above, the Veteran's claim for service connection for a low back disorder and a left knee disorder was previously considered and denied.  In September 2005, the RO denied service connection for a low back disorder and a left knee disorder based on a finding that, while there is a record of treatment in service for a left knee torn medial meniscus and a low back disorder, no permanent residual or chronic disability was shown by the STRs or evidence following service.  As such, the records failed to establish a diagnosis of a low back and a left knee disorder.  

Because the Veteran did not appeal the September 2005 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since the September 2005 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence, which includes VA progress notes dated from May 2008 through July 2008, include diagnoses of degenerative disc disease of the lumbar spine, herniated L5 disc with left L5 & S1 radiculopathy, and chronic back pain secondary to the disc disease.  These records also reflect a diagnosis of left knee pain.  These records also suggest that the low back disorder and a disorder causing left knee pain are related to the in-service left knee injury in 2002 and low back injury in 2003.  

This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in September 2005.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, this evidence establishes a current diagnosis of degenerative disc disease of the lumbar spine and left lower lumbosacral radiculopathy most probably at S1 level and left knee pain, not shown in September 2005, and also suggests a possible relationship to service.  In this regard the Board notes that the new evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a low back and left knee disability is in order.  Based upon the reasons for the prior denial, the evidence is new and material and the claims are reopened.  

V.  Analysis-Right Leg

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a right leg disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a right leg disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right leg disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a right leg disorder; nor has he identified any provider whose records might show such disability.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a right leg disorder, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419  (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, service connection for a right leg disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

With no competent evidence that the Veteran has a right leg disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this limited extent, the appeal of this issue is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee torn medial meniscus is reopened; to this limited extent, the appeal of this issue is granted.  

Service connection for a right leg disorder is denied.  


REMAND

With respect to the low back, left knee, and left leg, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A. 

Having determined that the Veteran's claims of entitlement to service connection for a low back disorder and left knee disorder are reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In the present case, as noted above, the STRs show that the Veteran received treatment for a low back injury; he was diagnosed with recurrent low back pain and left knee pain due to torn medial meniscus.  Post-service treatment reports show current diagnoses of degenerative disc disease in the lumbar spine, herniated (left) L5 disc with left L5-S1 radiculopathy, and left knee pain.  Moreover, the Veteran has indicated that he has suffered from chronic low back pain and left knee pain since separation from service.  The Court has stated that the third McLendon element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a Veteran's service.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410(2006); McLendon v. Nicholson, at 83.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.  

To clarify the nature and etiology of the Veteran's current low back and left knee disorder, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of any current low back and left knee disorders.  

The Veteran's left leg disorder is claimed as secondary to his low back and left knee disorders.  Therefore, the claim for service connection for the left leg disorder is inextricably intertwined with the claim for a low back disorder and left knee disorder and consideration of that matter must be deferred pending resolution of the service connection for a low back and left knee claim.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed low back, left knee and left leg disorders since his separation from service.  After securing the necessary release(s), the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his current low back, left knee and left leg disorders.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies deemed necessary should be performed.  Following completion of the examination and review of the claims file, the examiner must: 

(a) Identify (by clinical diagnosis) each of the Veteran's back, left knee, and left leg disabilities.  

(b) As to each diagnosed back disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including the low back injury noted in service.  

(c) As to each diagnosed left knee disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including the left knee injury noted in service.

(d) As to each diagnosed left leg disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's low back and/or left knee disability/disabilities. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).   

4.  Thereafter, the AOJ should readjudicate the claims addressed in this remand on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


